Case 1:18-cv-05608-PAC Document 29 Filed 10/16/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC, Civil Action No. 1:18-cv-05608-PAC

|
|
|
|
Plaintiff, | STIPULATION AND ORDER
| EXTENDING TIME TO RESPOND TO
v. COMPLAINT

|
[REDACTED],
Defendant.

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned attorneys
for the parties that the time within which defendant [REDACTED] may file a responsive pleading
to plaintiff's Amended Complaint is hereby extended up to and including November 21, 2019,

There has been no previous request for an extension of time to respond to plaintiff's
Amended Complaint in connection with this matter.

Dated: October 12, 2019 Dated: October 12, 2019

LESLIE A, FARBER, LLC

By:  /s/ Kevin T, Conway By: /s/ Lestie A. Farber
Kevin T. Conway, Esq. Leslie A. Farber, Esq.
80 Red Schoolhouse Road, Suite 110 33 Plymouth Street, Suite 204
Spring Valley, NY 10977 Montclair, NJ 07042
Ph. (845) 352-0206 Ph. (973) 509-8500 x213
Fax: (845) 352-0481 Fax: (973) 860-1174
email: ktemalibu@gmail.com Email: LFarber@LFarberLaw.com
Attorneys for Plaintiff Attorneys for Defendant

i -
ITIS SO ORDERED this _/, day of October, 2019;
rT ff.

{thd HW UW,
USD.

 

 
